Opinion issued April 29, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01288-CR
____________

JOHN JAIRO MENDOZA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 209th District Court
Harris County, Texas
Trial Court Cause No. 949313



 
MEMORANDUM  OPINION
               We abated the above-referenced appeal and ordered a hearing in the trial
court after appellant’s counsel filed a motion to withdraw as counsel.  Among other
things, the motion questioned appellant’s desire to pursue the appeal.  The trial court
conducted the hearing on April 14, 2004, and the supplemental recordsof those
proceedings has been filed in this Court.  At the hearing, appellant stated that he did
not wish to pursue the appeal.
               Appellant has not filed a written motion to withdraw the appeal.  See Tex.
R. App. P. 42.2(a).  However, given appellant’s expressed desire to forego pursuit of
his appeal, we conclude that good cause exists to suspend the operation of Rule
42.2(a) in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have not
yet issued a decision.  Accordingly, the appeal is dismissed.
               Brian Coyne’s motion to withdraw as counsel is denied as moot. 
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).